
	
		II
		111th CONGRESS
		2d Session
		S. 3365
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2010
			Mr. Webb introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend section 5542 of title 5, United
		  States Code, to provide that any hours worked by Federal firefighters under a
		  qualified trade-of-time arrangement shall be excluded for purposes of
		  determinations relating to overtime pay.
	
	
		1.Treatment of hours worked under a
			 trade-of-time arrangementsSection 5542 of title 5, United States Code,
			 is amended by adding at the end the following:
			
				(g)(1)Notwithstanding any other provision of this
				section, any hours worked by a firefighter under a qualified trade-of-time
				arrangement shall be disregarded for purposes of any determination relating to
				eligibility for or the amount of any overtime pay under this section.
					(2)For purposes of this section—
						(A)the term qualified trade-of-time
				arrangement means an arrangement under which 2 firefighters who are
				employed by the same agency agree, solely at their option and with the approval
				of their employing agency, to substitute for one another during scheduled work
				hours in performance of work in the same capacity; and
						(B)the term firefighter has the
				meaning given such term by sections 8331(21) and 8401(14),
				respectively.
						.
		
